Order filed, March 6, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-01106-CR
                                 ____________

                     DOUGLAS WAYNE RING, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 23rd District Court
                          Brazoria County, Texas
                        Trial Court Cause No. 64814


                                      ORDER

      The reporter’s record in this case was due February 20, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Sarah Caldwell, the substitute court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM